DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,691,254. Although the claims at issue are not identical, they are not patentably distinct from each other because they discloses the same subject matter as bellow.

 
Claims of the instant Application
Claims of U.S. Patent No. 10,691,254
1.  A serial communication method performed by a device that detects a coordinate of a stylus and that reports touch data including the detected coordinate to a host, the serial communication method comprising:
receiving, from the host, a write command that includes data indicating a request for a descriptor;
transmitting, to the host, an interrupt in response to the receiving of the write command;

receiving, from the host, a touch data transmission request, after the transmitting of the interrupt;
transmitting, to the host, the descriptor, in response to the receiving of the touch data transmission request from the host, 



wherein the descriptor includes one or more report identifiers (IDs) and one or more report descriptors that each correspond to one of the one or more report IDs;





producing the touch data including the detected coordinate and a first report including a first report ID of the one or more report IDs, in accordance with a first report descriptor corresponding to the first report ID;

transmitting, to the host, data indicating a size of the first report; and
transmitting, to the host, the first report.


2. The serial communication method according to claim 1, wherein:
the transmitting of the interrupt is after the receiving of the write command and before the transmitting of the descriptor.
3.    The serial communication method according to claim 2, wherein:
the transmitting of the descriptor includes transmitting the descriptor using a field of the touch data.

4.    The serial communication method according to claim 1, further comprising:
enabling the host to read, from a register of the device, a register value indicating that the touch data becomes transmittable, after the transmitting of the interrupt.





5.    The serial communication method according to claim 1, further comprising, 
after the transmitting of the descriptor and before the transmitting of the data indicating the size of the first report:
retransmitting, to the host, the interrupt,

wherein the transmitting of the data indicating the size of the first report is after a register value representing the size of the first report is read from a register of the device.

6.    The serial communication method according to claim 1, wherein:
the descriptor includes the first report descriptor representing a first structure of the touch data and a second report descriptor representing a second structure of the touch data that is different from the first structure, and
the serial communication method further comprises:
transmitting, to the host, the first report including the touch data of the first structure or a second report including the touch data of the second structure, in accordance with a function type of the detected stylus.

 7.    The serial communication method according to claim 6, wherein the descriptor includes the first report ID in association with the first report descriptor and also includes a second report ID in association with the second report descriptor, and
the second report includes the second report ID.

8.    The serial communication method according to claim 1, wherein:
the descriptor includes data that indicates a format of a feature of the device.

9.    The serial communication method according to claim 1, further comprising:
transmitting, to the host, the touch data with the interrupt as a trigger.

10.    The serial communication method according to claim 1, wherein: the stylus is an active stylus.






11.    A sensor controller that detects a coordinate of a stylus and that reports touch data including the detected coordinate to a host, the sensor controller comprising:
a terminal connected to plural electrodes; 
a processor; and
a memory storing a program that, when executed by the processor, causes the sensor controller to:
receive, from the host, a write command including data that indicates a request for a descriptor;
transmit, to the host, an interrupt, in response to the write command being received;
receive, from the host, a touch data transmission request, after the interrupt is transmitted;
transmit, to the host, the descriptor, in response to the touch data transmission request being received, 





wherein the descriptor includes one or more report identifiers (IDs) and one or more report descriptors that each correspond to one of the one or more report IDs;




produce the touch data including the detected coordinate and a first report including a first report ID of the one or more report IDs, in accordance with a first report descriptor corresponding to the first report ID;

transmit, to the host, data indicating a size of the first report; and transmit, to the host, the first report.
Claim 12.
Claim 13.
Claim 14.
Claim 15.
Claim 16, 

Claim 18,
Claim 19.
Claim 20.
1. A serial communication method between a device that detects a coordinate of an active stylus and that reports touch data including the detected coordinate to a host, and the host, the serial communication method comprising:
issuing, by the host, a write command that includes data indicating a request for a descriptor, to the device;
the write command, transmitting, by the device, an interrupt to the host;
detecting, by the host, the interrupt;
in response to the host detecting the interrupt, requesting, by the host, the device to transmit the touch data; and
transmitting, by the device, the descriptor in response to the requesting of the device to transmit the touch data.

6.    The serial communication method according to claim 5, wherein
the descriptor includes one or more report identifiers (IDs) and one or more report descriptors that each correspond to one of the one or more report IDs.
7.    The serial communication method according to claim 6, further comprising, after the transmitting of the descriptor:
detecting, by the device, the active stylus; and

producing, by the device, the touch data including coordinate data of the detected active stylus and a first report including a first report ID of the one or more report IDs, in accordance with a first report descriptor corresponding to the first report ID;
transmitting, by the device, data indicating a size of the first report to the host; and
transmitting, by the device, the first report to the host.

2.    The serial communication method according to claim 1, wherein the transmitting of the interrupt is performed between the issuing of the write command and the transmitting of the descriptor.

3.    The serial communication method according to claim 2, wherein
the transmitting of the descriptor includes transmitting the descriptor using a field of the touch data.

4.    The serial communication method according to claim 1, wherein the requesting of the device to transmit the touch data includes:
reading, by the host, a register value indicating that the touch data becomes transmittable, from a register of the device, triggered by the detecting of the interrupt,
wherein the requesting of the device to transmit the touch data is in response to the reading of the register value indicating that the touch data becomes transmittable, triggered by the detecting of the interrupt.

after the transmitting of the descriptor and before the transmitting of the data indicating the size of the first report:
transmitting again, by the device, the interrupt to the host, wherein
the transmitting of the data indicating the size of the first report is after reading, by the device, a register value representing the size of the first report from a register of the device.

9.    The serial communication method according to claim 1, wherein
the descriptor includes a first report descriptor representing a first structure of the touch data and a second report descriptor representing a second structure of the touch data that is different from the first structure, and
the serial communication method further comprises:
transmitting, by the device, one of a first report including the touch data of the first structure and a second report including the touch data of the second structure to the host in accordance with a function type of the detected active stylus.
10.    The serial communication method according to claim 9, wherein the descriptor includes a first report identifier (ID) in association with the first report descriptor and also includes a second report ID in association with the second report descriptor, the first report includes the first report ID, and the second report includes the second report ID.

11.    The serial communication method according to claim 1, wherein
the descriptor includes data that indicates a format of a feature of the device.

12.    The serial communication method according to claim 1, further comprising:
transmitting the touch data with the interrupt as a trigger.

1. the stylus is an active stylus (claim 1).







13.    A sensor controller that detects a coordinate of an active stylus and that reports touch data including the detected coordinate to a host, the sensor controller comprising:
a terminal connected to plural electrodes;
a processor; and
a memory storing a program that, when executed by the processor, causes the sensor controller to:
receive a write command including data that indicates a request for a descriptor, from the host,
transmit an interrupt to the host in response to the write command being received,
receiving a touch data transmission request from the host, after the interrupt is transmitted,
transmit the descriptor to the host in response to the touch data transmission request being received, and
transmit a report that includes the touch data produced in accordance with the descriptor, to the host.

16. The sensor controller according to claim 15, wherein the descriptor includes a first report identifier (ID) in association with the first report descriptor and also includes a second report ID in association with the second report descriptor, the first report includes the first report ID, and the second report includes the second ID report ID.

7. producing, by the device, the touch data including coordinate data of the detected active stylus and a first report including a first report ID of the one or more report IDs, in accordance with a first report descriptor corresponding to the first report ID;

14.    The sensor controller according to claim 13, wherein the program, when executed by the processor, causes the sensor controller to:
transmit data that indicates a size of the report, to the host.

Claim 2.

Claim 3.

Claim 4.

Claim 8.

Claim 15.




Claim 11.

Claim 12.

Claim 1 (active stylus).





	It is clear that all elements of the instant application claims 1-20 are to be found in patent claims 1-16 of the U.S. Patent No. 10,691,254. Since application claims 1-20 are anticipated by claims 1-16 of the Patent, it is not patentably distinct from claims 1-16 of the Patent.

Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
In reference to claim 1:
	receiving, from the host, a write command that includes data indicating a request for a descriptor;
	transmitting, to the host, an interrupt in response to the receiving of the write command;
	receiving, from the host, a touch data transmission request, after the transmitting of the interrupt;

	wherein the descriptor includes one or more report identifiers (IDs) and one or more report descriptors that each correspond to one of the one or more report IDs;
	producing the touch data including the detected coordinate and a first report including a first report ID of the one or more report IDs, in accordance with a first report descriptor corresponding to the first report ID;
	transmitting, to the host, data indicating a size of the first report; and
	transmitting, to the host, the first report.

With respect to claim 11:
	receive, from the host, a write command including data that indicates a request for a descriptor;
	transmit, to the host, an interrupt, in response to the write command being received;
	receive, from the host, a touch data transmission request, after the interrupt is transmitted;
	transmit, to the host, the descriptor, in response to the touch data transmission request being received, 
	wherein the descriptor includes one or more report identifiers (IDs) and one or more report descriptors that each correspond to one of the one or more report IDs;




produce the touch data including the detected coordinate and a first report including a first report ID of the one or more report IDs, in accordance with a first report descriptor corresponding to the first report ID;
	produce the touch data including the detected coordinate and a first report including a first report ID of the one or more report IDs, in accordance with a first report descriptor corresponding to the first report ID;
	transmit, to the host, data indicating a size of the first report; and transmit, to the host, the first report.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DUC Q DINH/Primary Examiner, Art Unit 2692